MEMORANDUM **
Prescila P. Rapanan appeals pro se the District Court’s grant of summary judgment for defendant in her employment discrimination action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1219-20 (9th Cir.1998), and affirm.
The district court properly granted summary judgment in favor of defendant because Rapanan failed to raise a genuine issue of material fact as to whether defendant’s reasons for the termination were pretextual. See Chuang v. University of Cal. Davis, Bd. of Trustees, 225 F.3d 1115, 1123-24 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.